56 F.3d 60NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Lyman J. BODDIE, Plaintiff-Appellant,v.RICHMOND CITY CIRCUIT COURT, Clerk's Office, Defendant-Appellee.
No. 95-6180.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1995.Decided May 26, 1995.

Lyman J. Boddie, Appellant Pro Se.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his 42 U.S.C. Sec. 1983 (1988) complaint pursuant to 28 U.S.C. Sec. 1915(d) (1988).  We have reviewed the record and the district court's opinion, and find no reversible error and no abuse of discretion in the dismissal of Appellant's complaint.  Accordingly, we affirm on the reasoning of the district court.  Boddie v. Richmond City Circuit Court, Clerk's Office, No. CA-95-71-2 (E.D.Va. Jan. 20, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED